—In an action, inter alia, for specific performance of a contract to sell real property, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Dowd, J.), dated December 22, 1997, as denied its motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the plaintiffs motion for summary judgment, inasmuch as the defendant raised a triable issue of fact as to whether the parties abandoned the contract in question (see, Matter of Rothko, 43 NY2d 305, 324; Savitsky v Sukenik, 240 AD2d 557, 559). In light of our determination, we need not consider the plaintiffs remaining contentions. Copertino, J. P., Joy, Krausman and Goldstein, JJ., concur.